DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 02/02/22 has been entered. Claims 2-22 remain pending in the application.

Allowable over Prior Art
Regarding 35 USC 102/103, the prior art made of record neither renders obvious nor anticipates the combination of claimed elements, as recited in claims 2, 9, 16. That is, the prior art fails to disclose “presenting an interface to the content sponsor that includes a control for selecting, from a continuous range of matching criteria, the given matching criterion; presenting, by including in the interface, performance information indicating a historical performance of the creative when presented according to each of the matching criteria, including changing the performance information presented as the control is moved along the continuous range of matching criteria to present the performance information for a particular matching criterion corresponding to a location of the control on the continuous range of matching criterion” in combination with the other limitations in claims 2, 9, 16. Further, the examiner also notes the board reversal (02/05/20) of the examiner’s final rejection (09/21/17) of similar claims to the instant claims in application 14/361/637, which relied upon the best available references at the time the application was filed. Claims 3-8, 10-15, 17-22 are also allowable over the prior art due to their dependency on claims 2, 9, 16.  However, these claims would still need to be amended or cancelled in order to overcome the current objections as well as double patenting, 35 USC 101 and 35 USC 112 rejections to put them into condition for allowance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 2, 9, 16 similarly recite enabling, by one or more computers, selection of a given matching criterion by a content sponsor that provides a creative, including presenting an interface to the content sponsor that includes a control for selecting, from a continuous range of matching criteria, the given matching criterion; presenting, by including in the interface, performance information indicating a historical performance of the creative when presented according to each of the matching criteria, including changing the performance information presented as the control is moved along the continuous range of matching criteria to present the performance information for a particular matching criterion corresponding to a location of the control on the continuous range of matching criterion; and receiving, through the interface, a selection of the given matching criterion from among the continuous range of matching criteria, wherein the selected given matching criterion has a corresponding historical performance; establishing different bid modifiers for a single instance of a selection keyword, the different bid modifiers being respectively associated with different levels in the continuous range of matching criteria; identifying at least one request keyword; determining, by the one or more computers and based on a comparison of the at least one request keyword and the selection keyword, a given level of match between the at least one request keyword and the selection keyword; in response to determining the given level of match between the at least one request keyword and the selection keyword, identifying, based on the given level of match between the at least one request keyword and the selection keyword, that the given matching criterion is satisfied by the given level of match between the at least one request keyword and the selection keyword meeting a corresponding matching threshold of the given matching criterion; identifying, from among the different bid modifiers for the single instance of the selection keyword, a given bid modifier that was established for the given matching criterion that is satisfied by the given level of match between the at least one request keyword and the selection keyword; and evaluating the creative for distribution based on an adjusted bid determined based on application of the given bid modifier to a corresponding bid.
The limitations of establishing different bid modifiers for a single instance of the selection keyword, the different bid modifiers being respectively associated with different levels in the continuous range of matching criteria; identifying at least one request keyword; determining, …and based on a comparison of the at least one request keyword and the selection keyword, a given level of match between the received at least one request keyword and the selection keyword; ; in response to determining the given level of match between the at least one request keyword and the selection keyword, identifying, based on the given level of match between the at least one request keyword and the selection keyword, that the given matching criterion is satisfied by the given level of match between the at least one request keyword and the selection keyword meeting a corresponding matching threshold of the given matching criterion; identifying, from among the different bid modifiers for the single instance of the selection keyword, a given bid modifier that was established for the given matching criterion that is satisfied by the given level of match between the at least one request keyword and the selection keyword; and evaluating the creative for distribution based on an adjusted bid determined based on application of the given bid modifier to a corresponding bid, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components.  That is, other than reciting “by the one or more computers” nothing in the claim elements preclude the steps from practically being performed in the mind. The limitations could encompass a user mentally determining bid modifiers for different keywords and writing them down on a piece of paper, mentally identifying keywords, making a mental judgement of a given level of match between received request keywords and the selection keyword, determining that the given matching criterion is satisfied by the mentally-determined level of match meeting a desired level of match for each keyword or criterion, identifying a bid modifier based on the bid modifiers that were written down in the previous step a given bid modifier that was established for the given matching criterion that is satisfied by the given level of match, and making a mental determination for the distribution of the creative based on the adjusted bid modifier. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claims 2, 9, 16 recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – …by the one or more computers…; one or more processors; and one or more memory elements; enabling, by one or more computers, selection of a matching criterion by a content sponsor that provides a creative, including presenting an interface to the content sponsor that includes a control for selecting, from a continuous range of matching criteria, the given matching criterion; presenting, by including in the interface, performance information indicating a historical performance of the creative when presented according to each of the matching criteria, including changing the performance information presented as the control is moved along the continuous range of matching criteria to present the performance information for a particular matching criterion corresponding to a location of the control on the continuous range of matching criterion; and receiving, through the interface, a selection of the given matching criterion from among the continuous range of matching criteria, wherein the selected given matching criterion has a corresponding historical performance. The one or more computers, one or more processors, and one or more memory elements are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions of selecting and presenting advertisements and performance information). The additional elements of enabling, by one or more computers, selection of a matching criterion by a content sponsor that provides a creative, including presenting an interface to the content sponsor that includes a control for selecting, from a continuous range of matching criteria, the given matching criterion; presenting, by including in the interface, performance information indicating a historical performance of the creative when presented according to each of the matching criteria, including changing the performance information presented as the control is moved along the continuous range of matching criteria to present the performance information for a particular matching criterion corresponding to a location of the control on the continuous range of matching criterion; and receiving, through the interface, a selection of the given matching criterion from among the continuous range of matching criteria, wherein the selected given matching criterion has a corresponding historical performance represent insignificant extra-solution activities to the judicial exception. Accordingly, these additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of enabling, by one or more computers, selection of a matching criterion by a content sponsor that provides a creative, including presenting an interface to the content sponsor that includes a control for selecting, from a continuous range of matching criteria, the given matching criterion; presenting, by including in the interface, performance information indicating a historical performance of the creative when presented according to each of the matching criteria, including changing the performance information presented as the control is moved along the continuous range of matching criteria to present the performance information for a particular matching criterion corresponding to a location of the control on the continuous range of matching criterion; and receiving, through the interface, a selection of the given matching criterion from among the continuous range of matching criteria, wherein the selected given matching criterion has a corresponding historical performance represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the fields of advertisement and display and are merely directed to the well-understood, routine, conventional activity of presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. The additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing advertising and GUI technology as mere tools of conventional presenting offers and gathering statistics. Accordingly, claims 2, 9, 16 are not patent eligible.
Claims 3-8, 10-15, 17-22 depend on claims 2, 9, 16 and include all the limitations of claims 2, 9, 16. Therefore, claims 3-8, 10-15, 17-22 recite the same abstract idea of establishing bid modifiers and selecting them based on corresponding levels of match practically being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two.
Claims 3-4, 6-8, 10-11, 13-15, 17-18, 20-22 similarly recite additional limitations pertaining to the presenting of matching criterion suggestions associated with creatives, a control presented as a sliding scale, enabling selection of different bid modifiers, and a bid modifier control. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, The additional elements represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of advertising and GUI technology are merely directed to the well-understood, routine, conventional activity of presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 Therefore, the additional elements are not sufficient to overcome the essentially mental nature of these claims.
Claims 5, 12, 19 similarly recite an additional limitation pertaining to the automatic selection of bid modifiers. This additional element represents a further mental process step of mentally selecting bid modifiers, except automating the process using generic computing components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claims 5, 12, 19 recite an abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Further recitation of the abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 5, 12, 19 are not patent eligible.

Response to Arguments
The following is in response to the amendment filed on 02/02/22.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 103, on pg. 11, applicant argues that the office “mischaracterizes” the limitation “enable…selection” and that this limitation “directly relate to” advantages identified in the application and that they are not well-known, routine, or conventional.
In response to the preceding argument, examiner respectfully submits that this limitation, which is an insignificant extra-solution activity, does not provide any advantages or solve any problems. That is, “enabling”, or allowing a content sponsor or advertiser to make a selection with a user interface using a control does not provide any improvements or solve any problems, but rather, merely recites a well-known interface element for making selections within a range of values. Further, this well-known interface element for enabling selection of a value along a continuous range of values does not amount to significantly more than the judicial exception.	
	
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Harley (Slider Design: Rules of Thumb) discloses that sliders are often the UI control of choice for letting users select a value or range from a fixed set of options.
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM P BARTLETT/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169